
	
		I
		112th CONGRESS
		1st Session
		H. R. 2257
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Fleischmann (for
			 himself and Mr. DesJarlais) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To waive the requirement that existing traffic signs meet
		  minimum retroreflectivity standards on or before the compliance dates
		  established by the Federal Highway Administration.
	
	
		1.Minimum retroreflectivity
			 standards for traffic signs
			(a)WaiverNotwithstanding any other provision of law,
			 existing traffic control devices shall not be required to comply with the
			 minimum retroreflectivity level standards set forth in section 2A.08 of the
			 Manual on Uniform Traffic Control Devices for Streets and Highways, 2009
			 Edition (incorporated by reference in part 655 of title 23, Code of Federal
			 Regulations), on or before the compliance dates set forth in table I–2 of such
			 Manual.
			(b)ExceptionAny
			 traffic control device installed on or after the date of the enactment of this
			 Act shall meet the standards referred to in subsection (a).
			
